DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-9, 11-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 8, and 21, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a display coupled to the second controller and mounted within the vehicle within view of a user seated within the vehicle; at least one of a group consisting of a transmitter and a receiver coupled to the second controller for communication with the first controller; wherein the second controller is configured to: receive data from the first controller indicative of a cost of power to the vehicular charger; determine an amount of power supplied to the battery; determine a total cost of power supplied to the battery based at least in part upon the cost of power and the amount of power supplied to the battery; and display the total cost of power supplied to the battery on the display.”
Claims 2-7, 9, 11-14, and 22-26 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/               Primary Examiner, Art Unit 2859